Title: To Benjamin Franklin from Joseph Morgan, 7 July 1735
From: Morgan, Joseph
To: Franklin, Benjamin


Mr. Franklin
Maidenhead 7. July 1735.
Sir, I have long expected to See the new Edition of The Temp. Inter. If it Sell like that which you last printed of mine, you may print many; for they are all gone and people enquire for more, and none to be had. I Sent, as you desired, the places marked in the Margin, where the Additions Should be Set. Have you the Manuscript of Additions, It refers to the Same places: and you have nothing to puzzel you, except to that against Usury, add yet
[The Second Councel at Lateran under Lotharius the Emperour increased to near a thousand Bishops, in the year 1131 deprived Userers of Christian Burial, and cursed them to Hell. See Prideux’s Synopsis of Councels, Pag. 23.
Of this I writ to you Several Times.
And to the End of all you may add
[If an Act were made that no Debt Should be recovered by Law in the Space of three years (except from Persons moving out of the Province) I think in that Time most Debts would be paid, and people in a way to Live: but as it now goes it will be worse and worse; people more and more in Debt, and never better till the country is quite undone.
This I think highly necessary. If you will print it I will Serve you much in Selling and put the Books into better hands. Yet I have first and last paid you Six pounds for Books of the 2 former Sold: and more I expect from men afar off. I remain Your Friend and Servant
Joseph Morgan
The £7 is long paid to Mr. Peace as you ordered.
 Addressed: To Mr Benjamin Franklin at the New Printing Office near the Market in Philadelphia These